NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           May 26, 2015

      Hon. J. Lynn Watson                           Hon. Marc G. Rosenthal
      Rosenthal & Watson                            ROSENTHAL & WATSON
      P. O. Box 201658                              P.O. Box 201658
      Austin, TX 78720                              Austin, TX 78720
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Norton A. Colvin Jr.                     Hon. David I. Schoen
      Colvin, Chaney, Saenz & Rodriguez, LLP        2800 Zelda Road, Suite 100-6
      1201 East Van Buren                           Montgomery, AL 36106
      P.O. Box 2155                                 * DELIVERED VIA E-MAIL *
      Brownsville, TX 78522-2155
      * DELIVERED VIA E-MAIL *                      Hon. Kent Geoffrey Rutter
                                                    Haynes and Boone, LLP
      Hon. Mitchell Craig Chaney                    1221 McKinney Street, Suite 2100
      Colvin, Chaney, Saenz & Rodriguez, LLP        Houston, TX 77010-2007
      1201 E. Van Buren                             * DELIVERED VIA E-MAIL *
      P.O. Box 2155
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00257-CV
      Tr.Ct.No. 2009-CV-0010-A
      Style:    VIVIANA SOSA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
                DESTINY SOSA, A DECEASED CHILD, AND JESSE SOSA v. UNION PACIFIC
                RAILROAD COMPANY AND ERNESTO ORTEGON

           Due to a clerical error, please see attached corrected Memorandum Opinion and
      Judgment relative to the above referenced cause.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      cc:  197th District Court (DELIVERED VIA E-MAIL)
           Hon. Gilbert Lozano, Willacy County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)